t c memo united_states tax_court fpl group inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date robert t carney for petitioner lawrence c letkewicz for respondent memorandum opinion ruwe judge this matter is before the court on petitioner’s motion for partial summary_judgment filed pursuant to rule petitioner seeks a determination that its method_of_accounting for purposes of determining repair versus capital expenses for the taxable years to is what petitioner characterizes as the method required by sec_1_162-4 of the regulations in its first amended petition petitioner claimed that under this method_of_accounting it is entitled to additional deductions for repair expenses in the following amounts year amount dollar_figure big_number big_number big_number big_number total big_number the amounts in issue are expenditures made by petitioner’s wholly owned subsidiary florida power light co florida power an electric utility petitioner filed consolidated_returns with florida power during the years in issue as a utility florida power was subject_to the regulatory rules of the federal energy regulatory commission ferc and the florida public service commission fpsc unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code we previously granted respondent’s motion for partial summary_judgment holding that petitioner’s method_of_accounting for tax purposes during the years in issue was the same method that it used for ferc fpsc regulatory and financial_accounting purposes petitioner had taken the position that it had always been on the method required by sec_1_162-4 of the regulations for tax purposes see 115_tc_554 we incorporate fpl group inc subs in this opinion petitioner’s present motion for partial summary_judgment is a sequel to our prior ruling having lost its argument that it was always on the method_of_accounting required by sec_1_162-4 income_tax regs rather than the method_of_accounting prescribed by the ferc fpsc petitioner now argues that if its method_of_accounting for distinguishing between capital and repair expenses was the ferc fpsc accounting_method then respondent changed petitioner’s method to the method_of_accounting required by sec_1_162-4 income_tax regs petitioner bases this argument on the fact that during the examination for the years in issue respondent examined items that petitioner had expensed as repairs to determine whether these items met the requirements of sec_1_162-4 income_tax regs this examination resulted in an agreed adjustment wherein approximately dollar_figure million that had been deducted as repair expenses on petitioner’s returns for the years in issue was required to be capitalized petitioner also relies on the fact that during the examination it filed a claim for approximately dollar_figure million in additional repair expenses for the year of which respondent’s agents allowed approximately dollar_figure million as additional repair expenses respondent has never notified petitioner that he was changing petitioner’s method_of_accounting and respondent denies that any of the aforementioned actions taken during the examination had that effect indeed in petitioner’s memorandum in opposition to respondent’s previous motion for partial summary_judgment which we granted petitioner stated when seeking to capitalize repair expenses deducted by petitioner at no time did respondent assert that he was changing petitioner’s method_of_accounting or that he had determined that petitioner’s method did not clearly reflect income as required under sec_446 of the code in order to require such a change in its reply brief to respondent’s previous motion petitioner also stated at no time did respondent’s agents propose a ‘change in method of accounting’ when proposing to disallow repair expense for tax purposes in its memorandum in opposition to respondent’s previous motion for partial summary_judgment petitioner claimed that it was using the method_of_accounting required by sec_1_162-4 income_tax regs and that the amounts classified as repair expenses for ferc fpsc regulatory and financial reporting purposes and that were used in preparing its tax returns were just the starting point for determining the amounts of deductible_repair expenses for tax purposes petitioner further claimed that respondent’s agents were aware that this was petitioner’s method_of_accounting we disagreed stating petitioner has not alleged nor is there any indication that respondent acquiesced in a method_of_accounting which would allow petitioner to approximate the amount of repair expenses and then file amended returns when and if it realized it might have deducted a larger amount the fact that petitioner amended its tax_return for additional expense claims does not change the fact that in preparing its original tax_return petitioner consistently used the same characterizations that florida power used for regulatory and financial reporting purposes accordingly we hold that the audit adjustments by respondent do not establish the method_of_accounting that petitioner is claiming fpl group inc subs v commissioner supra pincite after fpl group inc subs petitioner sent a letter to respondent making a protective request for a change_of method_of_accounting for the taxable years in a letter dated date respondent denied this protective request in petitioner’s present motion for partial summary_judgment petitioner asserts that respondent changed its method_of_accounting to the method required by sec_1_162-4 of the regulations during respondent’s examination for the years in issue respondent denies that he changed petitioner’s method_of_accounting alternatively petitioner alleges that respondent abused his discretion in denying petitioner’s protective request to change to that method_of_accounting we do not think that respondent’s inquiry during the examination into whether petitioner may have misclassified some expenditures as either capital or repair expenses constituted a change_of petitioner’s method_of_accounting by respondent indeed the relatively minor changes that the parties agreed to as a result of this examination lead to the conclusion that petitioner’s method of following the ferc fpsc regulatory accounting for determining repair expenses for tax purposes produced results that were in reasonable conformity with the legal standards set forth in sec_1_162-4 income_tax regs on its returns for the years in issue petitioner characterized approximately dollar_figure billion in expenditures related to florida power’s electric plants as repair expenses for tax purposes fpl group inc subs v commissioner supra pincite respondent’s examination for the years in issue resulted in capitalizing approximately dollar_figure million that had been previously deducted as repair expenses respondent’s proposed_adjustment which petitioner agreed to represents a change_of approximately percent of the total repair expenses petitioner claimed on its returns using the ferc fpsc method_of_accounting likewise respondent’s allowance of an additional dollar_figure million of repair expenses that petitioner claimed during the examination was approximately percent of the total repair expenses that petitioner reported on its returns for the years in issue we do not accept petitioner’s argument that the adjustments that respondent made or allowed during the examination were tantamount to changing petitioner’s method_of_accounting the fact that an examination concludes with the adjustment of some items does not in itself constitute a change in the method_of_accounting indeed when an examination results in relatively minor adjustments and the commissioner does not explicitly reject the taxpayer’s method there would appear to be an acceptance of the taxpayer’s method as we stated in our prior opinion the audit adjustments by respondent do not change the fact that petitioner is retroactively attempting to recharacterize expenditures that it regularly and consistently capitalized for in our prior opinion we stated in the instant case respondent allowed petitioner certain additional repair expense deductions related to florida power respondent did not question petitioner’s method_of_accounting or assert that any impermissible change was being made rather respondent simply reviewed petitioner’s claim and allowed an additional deduction based on the circumstances petitioner has not alleged any_action on respondent’s part which could be construed as approving the method_of_accounting petitioner is currently claiming for the expenditures in issue 115_tc_554 regulatory financial and tax reporting purposes fpl group inc subs v commissioner t c pincite it is undisputed that respondent’s examination of the repair versus capital expenses issue involved application of the standards set forth in sec_1_162-4 income_tax regs that regulation sets forth the general legal standards for deducting repair expenses petitioner characterizes this regulation as the method_of_accounting that respondent used during the examination respondent disagrees with petitioner’s argument that sec_1_162-4 income_tax regs constitutes a method_of_accounting we do not accept petitioner’s characterization of sec_1_162-4 income_tax regs as a method_of_accounting distinguishable from petitioner’s method of using the ferc fpsc regulatory standards petitioner has stated that it used the sec_1_162-4 income_tax regs provides sec_1_162-4 repairs --the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense provided the cost of acquisition or production or the gain_or_loss basis of the taxpayer’s plant equipment or other_property as the case may be is not increased by the amount of such expenditures repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall either be capitalized and depreciated in accordance with sec_167 or charged against the depreciation_reserve if such an account is kept ferc fpsc method to prepare its returns because it believed that any expenditure that was classified as a repair under the ferc fpsc method would meet the deductibility standards of sec_1_162-4 income_tax regs petitioner filed its returns and prepared its financial statements using the ferc fpsc regulatory accounting_method rather than attempting to reexamine the facts and circumstances of each expenditure to determine whether each individual expenditure met the deductibility standards of sec_1_162-4 income_tax regs the results of respondent’s examination indicate that petitioner’s use of the ferc fpsc method_of_accounting produced results that were generally consistent with the legal standards set forth in sec_1_162-4 income_tax regs petitioner cites cases holding that where the commissioner has approved a taxpayer’s method_of_accounting during prior examinations the commissioner may not change that taxpayer’s method_of_accounting without determining that that method failed to properly reflect income see 26_tc_301 36_tc_142 since we have found that respondent has never approved the method_of_accounting that petitioner seeks those case have no application here likewise 346_f2d_1016 9th cir revg and remanding 41_tc_572 is inapplicable since it involved an instance where the commissioner changed the taxpayer’s method_of_accounting as we have held respondent made no change to petitioner’s method however we note that the court in mamula stated once a taxpayer makes an election of one of two or more alternative methods of reporting income he should not be permitted to convert of his own volition when it later becomes evident that he has not chosen the most advantageous method id pincite petitioner filed a protective request for a change_of_accounting_method after our prior opinion at 115_tc_554 in this case was filed petitioner claims that the requested method_of_accounting is required by sec_1_162-4 income_tax regs petitioner argues that respondent’s refusal to approve the protective request was an abuse_of_discretion because respondent required petitioner to continue to use an improper method ie the ferc fpsc method respondent denies that he ever determined that petitioner’s use of the ferc fpsc regulatory standards was improper and as we have previously indicated the actions during the examination do not establish that respondent made such a determination petitioner seems to argue that we found in our prior opinion that petitioner’s use of the ferc fpsc method_of_accounting was improper we disagree we described petitioner’s regulatory and financial_accounting method as follows the ferc and fpsc rules provided a regulatory accounting system which afforded petitioner a characterization method based on basic accounting principles that generally require the capitalization of expenditures_for larger items of property having long- term lives and the expensing of relatively smaller expenditures_for minor items needed for repairs petitioner’s attempt to change retroactively from a consistent and logical method of capitalizing the expenditures in issue to expensing them involves the question of proper timing and thus is a material_item fpl group inc subs v commissioner supra pincite as we have previously stated sec_1_162-4 income_tax regs sets forth legal standards for distinguishing between expenditures that must be capitalized and those that can be currently deducted the method by which a taxpayer attempts to comply with these legal standards for purposes of preparing its returns is what should be properly described as the taxpayer’s method_of_accounting petitioner used the ferc fpsc regulatory method_of_accounting to prepare its returns in order to achieve the classification required by sec_1_162-4 income_tax regs petitioner now wants to use a different method that different method would be to reexamine the facts underlying individual expenditures in an attempt to claim additional deductions for repairs it is this change that respondent declined to approve we find no abuse_of_discretion in respondent’s refusal petitioner also argues that respondent abused his discretion in denying its protective request because there is no valid basis for requiring petitioner to use a method_of_accounting that is contrary to sec_1_162-4 income_tax regs as previously discussed we do not think that the ferc fpsc method is contrary to the regulation regardless of whether a taxpayer used a proper or improper method_of_accounting a taxpayer must receive the commissioner’s approval before changing a method_of_accounting sec_446 sec_1_446-1 income_tax regs the commissioner has wide discretion to decide whether to consent to a taxpayer request to change a method_of_accounting sunoco inc subs v commissioner tcmemo_2004_29 here petitioner sought a retroactive change to its method_of_accounting the commissioner generally will not grant retroactive changes to a taxpayer’s method_of_accounting see sec_1_446-1 income_tax regs revrul_90_38 1990_1_cb_57 revproc_97_27 sec_2 1997_1_cb_680 as a result we do not think respondent abused his discretion by denying petitioner’s protective request for a change in method_of_accounting finally petitioner alleges that respondent has allowed unspecified competitors to claim additional repair expenses under sec_1_162-4 income_tax regs even though they also followed the reason for requiring the commissioner’s consent was stated in 296_f2d_333 9th cir as follows if taxpayers were allowed to report income in one manner and then freely change to some other manner the resulting confusion would be exactly that which was to be alleviated by requiring permission to change accounting methods see also fpl group inc subs v commissioner t c pincite regulatory rules and guidelines to determine the amounts of repair expenses deducted on tax returns relying on ibm v united_states ct_cl 343_f2d_914 petitioner states that such disparate treatment constitutes an abuse_of_discretion as a matter of law in ibm the taxpayer’s principal competitor had received a private_letter_ruling that exempted certain of its equipment from the business machines excise_tax ibm sought the same ruling and filed a claim_for_refund two years later having taken no action on ibm’s request the commissioner decided to revoke the ruling but only prospectively at the same time ibm’s claim_for_refund was denied thus for the period from the date that the ruling was issued until the ruling was revoked ibm was subject_to a tax to which a principal competitor was not the court of claims held in this circumstance that the commissioner’s failure to accord ibm the same treatment provided to its competitor was an abuse of the discretion granted the commissioner by sec_7805 sec_7805 allows the commissioner to prescribe the extent if any to which a ruling petitioner’s principal subsidiary made a similar claim in fla power light co v united_states 56_fedclaims_328 alleging that its competitors had received rulings exempting them from the highway use_tax on vehicles identical or similar to its own the court rejected this claim or regulation will be applied without retroactive effect that section is not involved here petitioner has not provided the names of its competitors who have allegedly obtained the commissioner’s consent to a change in method_of_accounting or described the method_of_accounting to which the commissioner has supposedly consented petitioner’s conclusory allegation of disparate treatment without any showing of specific facts that could possibly bring it with the ambit of the ibm case is insufficient grounds for granting partial summary_judgment on the issue before us to reflect the foregoing an appropriate order will be issued denying petitioner’s motion for partial summary_judgment
